Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
Independent claim 13 in the office action of 5/26/2021 discloses Nishiaki in view of Fechtel. The motivation to combine incorrectly included the name “Zhang”. To make the record clear the action has been made non-final.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki et al. (US 2020/0221544 A1) in view of Fechtel et al. (US 2020/0280827  A1) in view of Zhang et al. (US 2014/0321380 A1).

Regarding claim 1, Nishizaki discloses vehicle communication device comprising: a first communication module and a second communication module (see [0008], first and second narrow-range communication modules with the same communication standard) that are mounted on a vehicle (in a vehicle [0006]), are configured to wirelessly communicate with a plurality of access points for communication relay (see first and second access point for communication relay), and are of same communication standard as each other (same standard [0008]); and
a controller that is configured to control the first communication module and the second communication module (see controller [0008]), wherein
Nishizaki differs whereby it does not specifically disclose what Fechtel discloses where the controller (see 1140 in fig. 11, processors in [0135]) is configured to control the first communication module (see 1122 in fig. 11) and the second communication module (see 1120 in fig. 11) on a basis of radio communication module and the second communication module with respect to the plurality of access points (see [0088], “An arbitrary number of base stations 240, 242 or Wireless Access Points may also be provided to be part of one or more different RAT s which may be of the same or of different radio communication network providers”), and a predetermined threshold (see [0103], “below a predetermined quality threshold”), and prohibits connection of the first communication module and the second communication module with the access points in a case where the radio field intensity of the first communication module and the second communication module is lower than the threshold (see [0539], “terminate usage of a RAT subsequent to detecting that operating conditions for the RAT have deteriorated below a threshold”).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nishizaki 
 	Nishizaki and Fechtel do not specifically disclose however Zhang discloses wherein the controller changes the threshold according to a speed of the vehicle ((adjust weight value parameter for set threshold value of signal strength based on vehicle speed (claim 5)));
 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang with that of Nishizaki and Fechtel. Doing so would conform to well-known standards in the art of invention. 
Regarding claim 2, Nishizaki in view of Fechtel and Zhang discloses the vehicle communication device according to claim 1, wherein
Nishizaki does not specifically disclose however Fechtel discloses the threshold is a value which is larger than a minimum value of radio field intensity that allows the first communication module and the second communication module communication qua1ity can be secured (threshold [0103]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nishizaki et al. (US 2020/0221544 A1) in view of Fechtel et al. (US 2020/0280827  A1). Doing so would enhance power efficiency and improve user friendliness by providing a unitifed interface thereby hiding aspects for radio management form the user and user applications ([0276] Fechtel).

Regarding claim 3, Nishizaki in view of Fechtel and Zhang discloses the vehicle communication device according to claim 1, wherein
the controller is configured to control in such a manner that one of the first communication module and the second communication module is communicably connected to a first access point for communication relay and the other of the first communication module and the second communication module prepares for connection with a second access point for communication relay which access point is different from the first access point (see [0008], “and cause the other of the first narrow-range communication module and the second narrow-
Regarding claim 4, Nishizaki in view of Fechtel and Zhang discloses the vehicle communication device according to claim 2, wherein
the controller is configured to control in such a manner that one of the first communication module and the second communication module is communicably connected to a first access point for communication relay and the other of the first communication module and the second communication module prepares for connection with a second access point for communication relay which access point is different from the first access point (see [0008], “and cause the other of the first narrow-range communication module and the second narrow-range communication module to prepare to connect to a second access point for communication relay, the second access point being adjacent to the first access point.”).
Regarding claim 5, Nishizaki in view of Fechtel and Zhang discloses the vehicle communication device according to claim 3, wherein
the controller is configured to perform control in such a manner that communication between the first communication module when the first communication module is communicably connected to the first access point and the second communication module stands by for connection with the second access point (see [0034], “see [0008], “and cause the other of the first narrow-range communication module and the second narrow-range communication module to prepare to connect to a second access point for communication relay, the second access point being adjacent to the first access point.””)
Nishizaki does not specifically disclose however Fechtel discloses in a case where the radio field intensity of the first communication module with respect to the first access point becomes lower than the threshold (see [0316], “estimate the signal strength to the Wi-Fi AP) and collect information about the available bandwidth in the AP in advance, to make a 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nishizaki et al. (US 2020/0221544 A1) in view of Fechtel et al. (US 2020/0280827  A1). Doing so would enhance power efficiency and improve user friendliness by providing a unitifed interface thereby hiding aspects for radio management form the user and user applications ([0276] Fechtel).
Regarding claim 6, Nishizaki in view of Fechtel and Zhang discloses the vehicle communication device according to claim 4, wherein
the controller is configured to perform control in such a manner that communication between the first communication module and the first access point is disconnected (see [0038], communication is better at other wi-fi module this would include one module being turned off or unavailable and would be anticipated here), and the first communication module, communication of which is disconnected (see [0038], not the best would include being off), searches for a different access point (see [0008], other module has connection to another access point)

in a case where the radio field intensity of the first communication module with respect to the first access point becomes lower than the threshold when the first communication module is communicably connected to the first access point and the second communication module stands by for connection with the second access point (see [0316], “estimate the signal strength to the Wi-Fi AP) and collect information about the available bandwidth in the AP in advance, to make a decision on whether or not to switch to the AP and at what time to do so.” And see two w-fi radios 4604, 4610 in [0314])).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nishizaki et al. (US 2020/0221544 A1) in view of Fechtel et al. (US 2020/0280827  A1). Doing so would enhance power efficiency and improve user friendliness by providing a unitifed interface thereby hiding aspects for radio management form the user and user applications ([0276] Fechtel).

Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki et al. (US 2020/0221544 A1) in view of Fechtel et al. (US 2020/0280827  A1).
Regarding claim 13, Nishizaki in view of Fechtel discloses the vehicle communication device according to claim 1, further comprising:
a wide-area communication module that is configured to wirelessly communication in a wide area compared to the first communication module and the second communication module (see [0008], note first and second communication modules), wherein
Nishizaki does not specifically disclose however Fetchtel discloses the controller is configured to perform communication by the wide-area communication module in a case where connection of the first communication module and the second communication module with the access points is prohibited (see [00539], “terminate usage of a RAT subsequent to detecting that operating conditions for the RAT have deteriorated below a threshold.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Nishizaki and Fechtel. Doing so would conform to well-known standards in the art of invention. 
Regarding claim 14, Nishizaki in view of Fechtel discloses the vehicle communication device ccording to c1aim 2, further comprising:
a wide-area communication module that is configured to wirelessly communication in a wide area compared to the first communication module and the second communication module (see [0008], note first and second communication modules)), wherein
Nishizaki does not disclose however Fechtel discloses the controller configured to perform communication by the wide-area communication module in a case where connection of the first communication module and the second communication module with the access points is prohibited (see [00539], “terminate usage of a RAT subsequent to detecting that operating conditions for the RAT have deteriorated below a threshold.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Nishizaki with Fechtel. Doing so would conform to well-known standards in the art of invention. 
Regarding claim 15, Nishizaki in view of Fechtel discloses the vehicle communication device according to claim 3, further comprising:

 Nishizaki does not disclose however Fechtel discloses the controller configured to perform communication by the wide-area communication module in a case where connection of the first communication module and the second communication module with the access points is prohibited (see Fechtel [00539], “terminate usage of a RAT subsequent to detecting that operating conditions for the RAT have deteriorated below a threshold.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Nishizaki  with that of Fechtel. Doing so would conform to well-known standards in the art of invention. 
 	Regarding claim 16, Nishizaki in view of Fechtel discloses the vehicle communication device according to claim 5, further comprising:
a wide-area communication module that is configured to wirelessly communication in a wide area compared to the
 module and the second communication module (see [0008], note first and second communication modules) wherein
Nishizaki does not disclose however Fechtel discloses the controller configured to perform communication by the wide-area communication module in a case where connection of the first communication module and the second communication module with the access points is prohibited (see [00539], “terminate usage of a RAT subsequent to detecting that operating conditions for the RAT have deteriorated below a threshold.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Nishizaki with that of Fechtel. Doing so would conform to well-known standards in the art of invention. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643